Per Curiam.

The learned trial justice, having had before him all the witnesses, was of opinion and decided, after opportunity for full consideration of the evidence and the law, that the verdict for the plaintiff was contrary to the weight of evidence and to the law, announcing his decision October 13, 1908. Thereon he signed, December 19, 1908, an order presented by the defendants from which, however, was omitted setting down the case for trial at a time specified, *462as required by section 254 of the Municipal Court Act, and so was unauthorized. 25 Misc. Rep. 338; 32 id. 694. This is the order appealed from. It must be reversed.
Present: Gildersleeve, MacLean and Dayton, JJ.
Order reversed, with costs.